By the court
The justice ought to have received the plea and bond. The title to land may come in question, *787in an action of trover for rails and wood, as well as in trespass. The form of the action is nothing. The statute constituting courts for the trial of small causes, sec. 33, says, “ that when, in any action, to be brought by virtue of this act, the defendant shall, as a justification, ple^d title to any real estate, in himself or another, under whom he acted or entered, such defendant shall commit the said plea to writing, and having signed tho same, shall deliver such plea to said justice, who shall countersign, and deliver it to the plaintiff,” &c. This judgment must, therefore, be reversed.